Per Curiam.
Relator states that certain drain taxes were laid upon his lands that are illegal; that they were returned to the Auditor General, and are included in the proceedings to sell under the law authorizing proceedings *382•by petition of the Auditor General in chancery; that the land lies in Tuscola county, and that relator resides in Lansing; that no personal service of subpcena was had upon him, and that a decree was made and the land sold in 1890, and that he did not know of such fact until March, 1891. He asserts that the drain tax is illegal, and asks for a mandamus to compel Hon. Watson Beach to review the decree, and give him leave to answer, etc.
The statute authorizes an appeal. There- is no allegation that the petition and list of lands were not duly advertised. Without now passing upon the question of the validity of the proceedings, — because they are not involved, — we think the remedy by mandamus is not proper.